Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The IDS filed 2/25/21 has been considered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

 	In the title:
 	The title has been deleted and replaced with –METHOD OF INTEGRALLY MOLDING AN INSERT MEMBER AND RESIN--.

The following is an examiner’s statement of reasons for allowance: 
 	In regard to claim 1: the prior art of record neither teaches nor renders obvious each claim limitation including using an insert member having integrated first, second, and bending portions; and injecting the resin into the cavity having a cross-sectional area of the resin flow channel in the space above the second portion larger than the 
 	In regard to claim 21: the prior art of record neither teaches nor renders obvious each claim limitation including using an insert member having integrated first, second, and bending portions; and injecting the resin into the cavity having the height of the space above the second portion from a top surface of the second portion to a ceiling of the cavity is higher than the height of the space at the side of the second portion from the floor surface of the cavity to the ceiling of the cavity.  
 	The closest prior art USPN 3668779 does not teach the claimed shape and cross-sectional limitations of the resin flow channels.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMUND H LEE whose telephone number is (571)272-1204.  The examiner can normally be reached on M-Th 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






EHL
/EDMUND H LEE/Primary Examiner, Art Unit 1744